Title: From John Adams to the President of Congress, 8 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 8th. 1781

This People must have their own Way. They proceed like no other. There cannot be a more striking Example of this, than the Instructions given to Privateers and Letters of Mark.
The Commander is ordered to bring his Prizes into some Port of the United Provinces, or into the Ports or Roads of the Allies and Friends of this Republick, especially France, Sweeden, North America, or Spain: and the Ship shall be at liberty to join, under a written Convention, with one or more Privateers or other similar Ships of War, belonging to Hollanders, Zealanders, French, Americans or Spanish, to undertake jointly any thing advantageous &c.
This is not only an Acknowledgment of the Independence of North America, but it is avowing it to be an Ally and Friend. But I suppose, in order to elude and evade, it would be said that these are only the Instructions given by Owners to their Commanders: yet these Instructions are required to be sworn to, and produced to the Admiralty for their Approbation.
It is certain that the King of Spain, when he declared War against Great Britain, sent orders to all his Officers to treat the Americans as the best Friends of Spain, and the King’s Pleasure, being a Law to his Subjects, they are bound by it.
But what is there to oblige a Citizen of the United Provinces to consider the Americans as the Friends of the Republick? There is no such Law, and these Instructions cannot bind. Yet it is very certain, that no Dutchman will venture to take an American.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant,

John Adams

